Without intending in any way to be disrespectful to those who differ with me, I am venturing to express one reason controlling upon me why I cannot uphold as a law the measure in suit signed by the presiding officers of the senate and house of representatives and the governor. That reason is that, to take such a course, it is necessary in my opinion to presume that the actions of the senate and the house in passing the measure in a different form were thereafter reconsidered by both branches of the legislature and then the measure was passed by both houses in the form now signed by the presiding officers and the governor.
I cannot gain my own consent to entertain such a presumption for the very simple and unvarnished reason that I do not believe it is true. In plain language, I am convinced that it is false.
The result of upholding as a law the measure signed by the officers mentioned, simply because it was transmitted to the speaker by the chairman of the committee on enrolled bills, is to substitute as the law-making power of this state the four officers mentioned for the ninety members of the legislature who are given law-making power by the constitution.
The objection to considering such a potential result in federal legislation, as expressed in Field v. Clark by the Supreme Court of the United States, does not appeal to me as consonant with judicial duty. *Page 631 
The rule applied in Field vs. Clark conclusively presumes that a measure transmitted by the chairman of the committee on enrolled bills, and signed by the speaker of the house, the president of the senate and president of the United States is a valid law, and that the history of its course through Congress, as shown by the journals of the respective branches thereof, cannot be considered at all as in any wise challenging its validity. Whatever may have been the attitude of this court in that regard in the days of long ago, such a rule is not now observed. Now, the rule in Oregon is that, where the journals affirmatively show that a purported measure did not receive the approval of both houses, the signatures of the speaker, the president of the senate and the governor are unavailing to give it the effect of a valid law.
On the same day that the case of Field vs. Clark was decided, the Supreme Court of the United States rendered a decision in the case of United States v. Ballin, et al, 144 U.S. 1,12 S.Ct. 507, 36 L.Ed. 321. In the opinion of Mr. Justice Brewer, in the Ballin case, we find the following significant statement:
    "The constitution (art. 1, § 5) provides that `each house shall keep a journal of its proceedings;' and that `the yeas and nays of the members of either house on any question shall, at the desire of one-fifth of those present, be entered on the journal'. Assuming that by reason of this latter clause, reference may be had to the journal, to see whether the yeas and nays were ordered, and if so, what was the vote disclosed thereby; and assuming, though without deciding, that the facts which the constitution requires to be placed on the journal may be appealed to on the question whether a law has been legally enacted, yet, if reference may be *Page 632 had to such journal, it must be assumed to speak the truth." (Italics supplied.)
Applying that rule here, where concededly reference may be had to the journals, we should imply verity to such records. As I understand those records, the last action disclosed by the journals was the passage of the bill, not in the form signed by the speaker, the president of the senate and the governor, but in a materially and substantially different form.
I can see no distinction between the case, wherein the last act shown by the journals was that the measure under consideration was defeated by an adverse vote; and the case at bar, wherein the only record in the journals discloses the passage of the measure so amended in a different manner than shown by the terms of the measure which was signed by the three officers mentioned.
To uphold the former, it would be necessary to presume that, after the legislative bill's defeat, the action of the legislature so taken was reconsidered and the bill was passed as signed. To me, that is no more unreasonable than to presume in the present case that after the passage of the measure as amended inconsistently with the terms of the purported law signed by the speaker of the house, the president of the senate and the governor, the actions of both houses in so passing the bill were reconsidered and thereafter the measure was passed in the form in which it appears as a purported law. To me, it is unreasonable to presume that such reconsiderations could occur and such reenactments take place in both branches of the legislature without any record being made thereof in the journals; and no one whomsoever be found who witnessed *Page 633 
such reconsiderations and reenactments or participated therein.
An old-time wheeze illustrating American humor is the incident of a gentleman using the forks of the road as a bootjack. When advised of this, an Englishman is said to have exclaimed: "That is not humor, that is a blooming lie, don't you know." To my way of thinking, the basis of upholding the validity of the purported law in suit is not a presumption, but a falsehood.
For this reason, I dissent.